Citation Nr: 1039090	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision rendered by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board denied the Veteran's appeal in 
March 2008.  The Veteran appealed the March 2008 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2009 Order, the Court granted a Joint 
Motion for Remand (JMR) filed by the parties and vacated the 
March 2008 Board decision.  The case was thereafter returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.  It was concluded in FL 04-13 that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.

The Veteran has asserted being exposed to three different risk 
factors for Hepatitis C during his active duty.  First, he has 
asserted exposure to Hepatitis C through in-service immunizations 
with a jet air gun.  Second, he has claimed exposure through 
nicks and cuts received while working as an equipment repairman 
during service.  Finally, he has indicated exposure through 
haircuts and shaves performed with a straight razor at the base 
barber shop.  On his Risk Factors for Hepatitis Questionnaire 
completed in June 2004, the Veteran indicated that he had no 
other risk factors.  

In the November 2009 JMR, the parties recognizes that conflicting 
medical opinions were of record concerning the first two claimed 
risk factors; however, no medical opinion of record addressed the 
Veteran's third claimed risk factor.  The parties agreed in the 
JMR that remand was necessary to obtain a medical opinion 
addressing the Veteran's third claimed risk factor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him since June 2005.  After the 
Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review (38 C.F.R. § 3.159).

2.  After the above development has been 
completed as best as possible, the Veteran 
should be afforded a VA examination by a 
qualified physician to confirm the 
diagnosis of hepatitis C and determine its 
etiology.  All indicated tests and studies 
are to be performed, and comprehensive 
social, educational and occupational 
histories are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The physician is 
requested to consider all possible risk 
factors that may be relevant to the 
Veteran's current hepatitis C infection, 
including the Veteran's in-service 
immunizations with a jet air gun, nicks and 
cuts received while working as an equipment 
repairman during service, and haircuts and 
shaves performed with a straight razor at 
the base barber shop.

Following a review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
hepatitis C disability was caused by risk 
factors associated with the Veteran's 
active service.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


